323 S.W.3d 35 (2010)
WESTLUND DIESEL, INC., Appellant,
v.
Jeffrey BANTA and Division of Employment Security, Respondents.
No. WD 71790.
Missouri Court of Appeals, Western District.
August 3, 2010.
Patricia A. Mullins and James P. Maloney, Kansas City, MO, for appellant.
Jeffrey Banta, Jefferson City, pro se.
Ninion S. Riley, Jefferson City, MO, for respondent Division of Employment Security.
Before Division Three: VICTOR C. HOWARD, Presiding Judge, THOMAS H. NEWTON, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Westlund Diesel, Inc. appeals the Labor and Industrial Relations Commission's order granting Jeffrey Banta unemployment compensation benefits.
We affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.